DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed June 25, 2021, with respect to claims 6 and 15 have been fully considered and are persuasive.  The rejection of April 13, 2021 has been withdrawn. 
Status of the Claims
Claims 9 and 20 are canceled.  Claims 21-22 are added.  No new matter.  Claims 1-8,10-19 and 21-22 are present for examination.


Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 2-5 depend), the first edge portion of the top surface of the insulating structure is in contact with the first fin, the second edge portion of the top surface of the insulating structure is in contact with the second fin, and the first edge portion of the top surface of the insulating structure is higher than the second edge portion of the top surface of the insulating structure.	Regarding Claim 6 (from which claims 7-8, and 10-14 depend), wherein the topmost surface of Claim 15 (from which claims 16-19 and 21-22 depend), a third fin embedded in the first insulating structure, wherein a portion of a top surface of the first insulating structure directly above the third fin is inclined with respect to a bottom surface of the first insulating structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US Pat. No. 9,559,192) discloses (Fig. 10A) an insulating element 300 with slanted side edges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819